Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 1 of 9




                   EXHIBIT 27
       Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 2 of 9




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION



 SOLAS OLED LTD., an Irish corporation,

                     Plaintiff,
                                                     CASE NO. 6:19-CV-00236-ADA
              v.
                                                     JURY TRIAL DEMANDED
 LG DISPLAY CO., LTD., a Korean
 corporation; LG ELECTRONICS, INC., a
 Korean corporation; and SONY
 CORPORATION, a Japanese corporation,

                     Defendants.


                   JOINT REVISED LIST OF TERMS/CONSTRUCTIONS
       Pursuant to the Court’s December 21, 2019 Scheduling Order (Dkt. No. 59), Defendants

LG Display Co., LTD. (“LGD”), LG Electronics, Inc. (“LGE”), and Sony Corporation (“Sony”)

(collectively, “Defendants”) and Plaintiff Solas OLED Ltd. (“Solas” or “Plaintiff”) (collectively,

the “Parties”) met and conferred to narrow the terms in dispute and regarding a joint revised list

of terms/constructions.

       Plaintiff and Defendants hereby identify the following terms with agreed constructions,

and disputed terms and constructions that expect to be argued in the Parties’ Opening Claim

Construction Briefs. The parties reserve the right to further meet and confer, and narrow disputes

consistent with the Court’s Scheduling Order and procedures.


I.     U.S. PATENT NO. 7,907,137 (“’137 PATENT”)

       A.      Agreed Terms

                              Asserted
      Claim Terms                                         Agreed Construction
                              Claim(s)
“luminance gradation”      10, 36         light emitting level



      PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 1
          Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 3 of 9




          B.   Disputed Terms

                             Asserted
     Claim Terms                            Solas’s Construction        Defendants’ Construction
                             Claim(s)
“a gradation current       10, 36        “gradation current” means an actual current (not
having a current value”                  “current conveying         voltage) with a value
                                         information about a level” corresponding to a
                                                                    luminance level

“gradation signal”         10, 15, 36,   signal conveying               a gradation current with a
                           37, 39        information about a level      current value sent to a pixel
                                                                        to set a luminance
                                                                        gradation

“generates, as the       15, 39          not indefinite                 indefinite
gradation signal, a non-
light emitting display
voltage having a
predetermined voltage
value”

“a non-light emitting
display voltage having
a predetermined
voltage value for
allowing the optical
element to perform a
non-light emitting
operation is generated
as the gradation signal”

“… through a data       10, 36           plain and ordinary             the gradation current is
line … through the data                  meaning. “a data line”         supplied, the threshold
line … through the data                  means “one or more data        voltage is detected, and the
line”                                    lines.” The antecedent         compensation voltage is
                                         basis for “the data line” is   applied through the same
                                         “a data line.”                 data line

“before”                   10            plain and ordinary meaning earlier in time (not at the
                                                                    same time)


“after”                    36            plain and ordinary meaning later in time (not at the
                                                                    same time)




PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 2
       Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 4 of 9




II.    U.S. PATENT NO. 7,432,891 (“’891 PATENT”)

       A.        Disputed Terms

                               Asserted
            Claim Terms                    Solas’s Construction        Defendants’ Construction
                               Claim(s)
“a third thin film transistor 1, 3      Plain and ordinary             The claimed “providing”
which during driving its                meaning. The claimed           by the current measuring-
gate through a driving                  “providing” by the current     and voltage regulating
conductor taps a diode                  measuring- and voltage         circuit (“said current
driving current at an                   regulating circuit (“said      measuring- and voltage
output of said first current-           current measuring- and         regulating circuit providing
driving transistor and                  voltage regulating circuit     to the data conductor a
supplies a current                      providing to the data          voltage signal which is
measuring-[measuring]                   conductor a voltage signal     dependent on a current
and voltage regulating                  which is dependent on a        measuring result and a
circuit, said current                   current measuring result       voltage comparison”) is
measuring- and voltage                  and a voltage comparison”)     required to occur during
regulating circuit                      is not required to occur       driving of the third thin
providing to the data                   during driving of the third    film transistor’s gate.
conductor a voltage signal              thin film transistor’s gate.
which is dependent on a
current measuring result
and a voltage comparison”

“current measuring”         1, 3        plain and ordinary meaning measuring actual current
                                                                   (not voltage)

“wherein all above           3          wherein all above              wherein all above
mentioned elements of the               mentioned elements of the      mentioned elements of the
driving circuit are located             driving circuit are            driving circuit are
at a same side of said light            electrically connected to      electrically connected to
emitting diode”                         and physically located on      the anode or cathode of
                                        the same side of the layers    said light emitting diode
                                        of said light emitting diode




III.   U.S. PATENT NO. 7,573,068 (“’068 PATENT”)

       A.        Agreed Terms

                            Asserted                     Agreed Construction
       Claim Terms
                            Claim(s)
“supply lines”           1, 13          conductive lines supplying current or voltage


PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 3
      Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 5 of 9




      B.         Disputed Terms

                         Asserted                                         Defendants’
    Claim Terms                          Solas’s Construction
                         Claim(s)                                         Construction
“formed on said          1            formed on said plurality of formed on said plurality of
plurality of supply                   supply lines over the length supply lines over the
lines along said                      or direction of said         length of said plurality of
plurality of supply                   plurality of supply lines    supply lines
lines”



“connected to said       13           connected to said plurality    connected to said plurality
plurality of supply                   of supply lines over the       of supply lines over the
lines along said                      length or direction of said    length of said plurality of
plurality of supply                   plurality of supply lines      supply lines
lines”

“patterned”              1, 13        formed in one or more          formed in a single layer
                                      layers

“patterned together”      1, 13       patterned to fit together      patterned at the same time

“signal lines”            1, 13       conductive lines supplying     conductive lines supplying
                                      signals                        a value corresponding to a
                                                                     luminance level

“feed                    1, 10, 12,   conductive structures in a     conductive structures in a
interconnections”        13, 17       layer or layers that provide   layer or layers different
                                      connections to a source        from the gates, sources and
                                      that supplies voltage and/or   drains that provide
                                      current                        connections to a source
                                                                     that supplies voltage
                                                                     and/or current




PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 4
       Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 6 of 9




Dated: March 6, 2020                   Respectfully Submitted

                                      /s/ Philip X. Wang
                                      Marc Fenster
                                      CA State Bar No. 181067
                                      Reza Mirzaie
                                      CA State Bar No. 246953
                                      Neil A. Rubin
                                      CA State Bar No. 250761
                                      Philip X. Wang
                                      CA State Bar No. 262239
                                      RUSS AUGUST & KABAT
                                      12424 Wilshire Boulevard, 12th Floor
                                      Los Angeles, CA 90025
                                      Telephone: 310-826-7474
                                      Email: mfenster@raklaw.com
                                      Email: rmirzaie@raklaw.com
                                      Email: nrubin@raklaw.com

                                      Sean A. Luner
                                      CA State Bar No. 165443
                                      Gregory S. Dovel
                                      CA State Bar No. 135387
                                      Jonas B. Jacobson
                                      CA State Bar No. 269912
                                      DOVEL & LUNER, LLP
                                      201 Santa Monica Blvd., Suite 600
                                      Santa Monica, CA 90401
                                      Telephone: 310-656-7066
                                      Email: sean@dovel.com
                                      Email: greg@dovel.com
                                      Email: jonas@dovel.com




PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 5
     Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 7 of 9




                                    T. John Ward, Jr.
                                    TX State Bar No. 00794818
                                    Claire Abernathy Henry
                                    TX State Bar No. 24053063
                                    Andrea L. Fair
                                    TX State Bar No. 24078488
                                    WARD, SMITH & HILL, PLLC
                                    PO Box 1231
                                    Longview, Texas 75606
                                    Telephone: 903-757-6400
                                    Email: jw@wsfirm.com
                                    Email: claire@wsfirm.com
                                    Email: andrea@wsfirm.com

                                    ATTORNEYS FOR PLAINTIFF,
                                    SOLAS OLED LTD




PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 6
     Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 8 of 9




                                    /s/ Douglas E. Lumish

                                    Jennifer H. Doan
                                    Texas Bar No. 08809050
                                    Joshua R. Thane
                                    Texas Bar No. 24060713
                                    Cole Alan Riddell
                                    Texas Bar No. 24105423
                                    HALTOM & DOAN
                                    6500 Summerhill Road, Suite 100
                                    Texarkana, TX 75503
                                    Telephone: (903) 255-1000
                                    Facsimile: (903) 255-0800
                                    Email: jdoan@haltomdoan.com
                                    Email: jthane@haltomdoan.com
                                    Email: criddell@haltomdoan.com

                                    Douglas E. Lumish
                                    California State Bar No. 183863
                                    Email: doug.lumish@lw.com
                                    Gabriel S. Gross
                                    California State Bar No. 254672
                                    Email: gabe.gross@lw.com
                                    Andrew Max Goldberg
                                    California State Bar No. 307254
                                    Email: drew.goldberg@lw.com
                                    LATHAM & WATKINS LLP
                                    140 Scott Drive
                                    Menlo Park, CA 94025
                                    Tel: 650.328.4600
                                    Fax: 650.463.2600

                                    Joseph H. Lee
                                    California State Bar No. 248046
                                    Email: joseph.lee@lw.com
                                    LATHAM & WATKINS LLP
                                    650 Town Center Drive, 20th Floor
                                    Costa Mesa, CA 92626
                                    Tel: 714.540.1235
                                    Fax: 714.755.8290

                                    Blake R. Davis
                                    California State Bar No. 294360
                                    Email: blake.davis@lw.com
                                    LATHAM & WATKINS LLP
                                    505 Montgomery Street, Suite 2000
                                    San Francisco, CA 94111
                                    Tel: 415.391.0600
                                    Fax: 415.395.8095

                                    Attorneys for Defendants



PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 7
     Case 6:19-cv-00236-ADA Document 67-28 Filed 03/13/20 Page 9 of 9



                                    LG DISPLAY CO., LTD.; LG
                                    ELECTRONICS, INC.; and SONY
                                    CORPORATION

                                    /s/ Jonathan A. David __________

                                    Gregory S. Gewirtz (pro hac vice pending)
                                    Email: ggewirtz@lernerdavid.com
                                    Jonathan A. David (pro hac vice pending)
                                    Email: jdavid@lernerdavid.com
                                    LERNER, DAVID, LITTENBERG,
                                    KRUMHOLZ & MENTLIK, LLP
                                    20 Commerce Drive
                                    Cranford, NJ 07016
                                    Tel: 908.654.5000
                                    Fax: 908.654.7866
                                    Email: litigation@lernerdavid.com

                                    Attorneys for Defendant SONY
                                    CORPORATION




PARTIES’ JOINT REVISED LIST OF TERMS/CONSTRUCTIONS – Page 8
